Citation Nr: 1548716	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims file was subsequently transferred to the RO in New York, New York. 

In June 2007, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.  The Veteran was offered the opportunity to testify at another Board hearing, which he declined in writing in March 2010 and January 2012.

The Board notes that the Veteran's original claim was previously remanded to the RO via the Appeals Management Center (AMC) for further development per a Board decision dated September 2007.  A February 2009 Board decision denied the Veteran's claim of entitlement to service connection for a right knee disorder. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a Joint Motion for Remand.  The Board remanded this claim for compliance with the terms of the Joint Motion in June 2010.  

The Veteran was afforded a VA examination in December 2010.  In February 2012, the Board remanded this claim because it was unable to find a May 2009 VA treatment record the examiner referenced in his examination report.  In its remand, the Board instructed that the May 2009 VA treatment report and any other available records of treatment received by the Veteran for a right knee disability be associated with the Veteran's claim file.  The Board then instructed that, if the May 2009 treatment report could not be located, the Veteran's claims file was to be returned to the examiner who conducted the December 2010 VA examination to provide a new etiology opinion based solely on the evidence of record.  The Board's remand did not instruct the RO to readjudicate the Veteran's claim or to issue a supplemental statement of the case.
  
On remand, the May 2009 VA treatment record was obtained and associated with the Veteran's claims file.  Therefore, the Board's remand instruction to obtain a new medical opinion was unnecessary and moot.  The Board finds that additional treatment records are not necessary, as the Veteran's current right knee disorder is well documented in the record and the Veteran has had ample time to submit any such records.  Moreover, the purpose of the Board's remand was solely to have before it the record on which the December 2010 examiner based his opinion.  Therefore, the Board finds substantial compliance with its February 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to address confusion on the part of the Veteran's attorney concerning the Board's February 2012 remand instructions and to afford the Veteran every opportunity to submit evidence and argument to the Board.

By a letter dated in November 2014, the Veteran was informed that the RO had completed the steps directed in the Board's February 2012 remand and was returning the Veteran's claims file to the Board for further adjudication.  

Thereafter, in December 2014, the Veteran's attorney submitted a request pursuant to the Freedom of Information Act (FOIA) for a complete copy of the Veteran's claims file and requested an additional 45-day period of time to submit evidence after fulfillment of the FOIA request.  The attorney's FOIA request was granted in August 2015 and fulfilled on September 2, 2015.  

In an October 15, 2015 letter, the Veteran's attorney states that the Board remanded the Veteran's claim in February 2012 for additional records followed by the completion of an addendum medical opinion assessing the new information, with a complete rationale for any opinion provided.  The attorney acknowledges that the Board's remand did not specifically instruct that a supplemental statement of the case be issued.  The attorney continues that he completed a review of the documents received in response to his FOIA request, but did not find a single document related to the 2012 Board remand.  The attorney then requested that "only documentation resultant from the 2012 remand" be provided to him and submitted a Motion for the Extension of Time for a period of 45 days following his receipt of the documents to allow time for his review and appropriate response.

It is clear from the attorney's October 2015 letter that he has misconstrued the Board's February 2012 remand instructions.  As stated above, the Board instructed that, only if the May 2009 treatment report could not be located, the Veteran's claims file was to be returned to the December 2010 VA examiner for a new etiology opinion based solely on the evidence of record.  As the May 2009 treatment report was associated with the Veteran's claims file, no further action was required and the claim was ready for further adjudication by the Board.  The Board notes that it was the Veteran's attorney who first submitted the May 2009 treatment to VA in March 2012.  

The Board wishes to make clear that the only document that has been added to the Veteran's claims file in response to the February 2012 remand instructions is the May 2009 VA treatment.  Moreover, adding that document to the claims file was the only action required of the RO pursuant to the February 2012 remand. 

In an effort to prevent further delay and avoid the cost of a second FOIA response to the Veteran, the Board finds that the attorney's FOIA request in his October 2015 letter has already been accomplished by the September 2015 FOIA response.  That FOIA response provided all of the requested and responsive documents.   

The Board finds further that the best way to move this claim forward is to remand it for the RO to issue a supplemental statement of the case now that the Board has clarified for the Veteran's attorney its February 2012 remand instructions.  In addition, the Board grants the Veteran 45 days from the date of the issuance of the supplemental statement of the case to submit additional evidence or argument.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claim.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given 45 days from the date of the issuance of the supplemental statement of the case to respond thereto and submit additional evidence or argument.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




